                                                                                         5/27/21
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK




  MBC Group,                                                                    21-mc-00429

                        Petitioner.                                            (AJN) ORDER




ALISON J. NATHAN, District Judge:

       Petitioner’s Request for the Issuance of a Copyright Act Subpoena by the Clerk of Court

pursuant to 17 U.S.C. § 512(h) is GRANTED. The Clerk of Court is respectfully directed to

issue a subpoena in the form provided in Dkt. No. 2.



       SO ORDERED.

 Dated: May 27, 2021
        New York, New York                      ____________________________________
                                                          ALISON J. NATHAN
                                                        United States District Judge




                                               1
